Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2018/0126877).
Claim 1- Williams discloses a child safety seat comprising: a child seat (106); and a support base (116) having a shell body (tubular configuration) adapted to provide support for the child seat (¶ 17- the structure 116, which comprises a pair of tubular beams that support and reinforces the seat shell 106, meets the limitation “support base”), wherein the support base includes: 
an anti-rebound part (120) connected with the shell body (116) for sliding movements along a sliding axis (the axis parallel to the body 116 and adjustable part 122 fig. 6-7), the anti-rebound part having an abutting portion (128) tilted relative to the sliding axis that extends upward at a front of the child seat (fig. 2, 4), the anti-rebound part being slidable along the sliding axis relative to the shell body for displacing the abutting portion away from the child seat (fig. 4) or toward the child seat (fig. 2) such that the distance between the abutting portion and the front end (110) of the seat (106) functions to adjust a leg room for a child; and 
a locking mechanism (140) operable to lock the anti-rebound part in position with respect to the shell body.  

Claim 2- Williams discloses the child safety seat according to claim 1, wherein the anti-rebound part (120) includes two side bar portions (122) that are transversally spaced apart from each other and are respectively connected with the abutting portion (fig. 7), the two side bar portions being slidably connected with the shell body (116), and the abutting portion (128) extending upward at an angle from the two side bar portions (fig. 2, 4).
Claim 3- Williams discloses the child safety seat according to claim 2, wherein the abutting portion (128) has two side segments (132) respectively connected with the two side bar portions, and a transversal portion respectively connected with the two side segments (fig. 8), the transversal portion being adapted to serve as a footrest for a child sitting on the child seat (¶ 19).
Claim 4- Williams discloses the child safety seat according to claim 1, wherein the locking mechanism (140) engages with the anti-rebound part (120) to lock the anti-rebound part in position (¶ 24), and the support base (116) further includes a release actuator (146) operable (in cooperation with latch part 142) to cause the locking mechanism to disengage from the anti-rebound part so that the anti-rebound part is unlocked for sliding adjustment along the sliding axis (¶ 25).
Claim 5- Williams discloses the child safety seat according to claim 4, wherein the release actuator (146) is movably coupled to the locking mechanism (the relative movement between the latch part 142 and the release actuator 146, which comprises a plurality of latch openings, meets the limitation “movably coupled to”), whereby the release actuator and the locking mechanism are movable concurrently to lock and unlock the anti-rebound part.
Claim 6- Williams discloses the child safety seat according to claim 4, wherein the locking mechanism (140) includes two latches (with each side bar 126 of the bar portions 122) disposed inside the shell body (116) transversally spaced apart from each other (fig. 6-8), each of the two latches being movable to engage with the anti-rebound part (via linking assembly 160) for locking the anti-rebound part in position or to disengage from the anti-rebound part for unlocking the anti-rebound part (¶ 31).
Claim 7- Williams discloses the child safety seat according to claim 6, wherein the two latches (140) are respectively connected slidably with the shell body (via the bars 126).
Claim 8- Williams discloses the child safety seat according to claim 6, wherein the locking mechanism (140) further includes a biasing part (150) adapted to bias the two latches to engage with the anti-rebound part (fig. 8-9).
Claim 9- Williams discloses the child safety seat according to claim 6, wherein the two latches (140) are respectively coupled to the release actuator (146) via two linkage assemblies (one of the two shown in fig. 9).
Claim 19- Williams discloses the child safety seat according to claim 1, wherein the child safety seat (106) is installable on a vehicle seat with the abutting portion interposed between the shell body (116) and a seatback (204) of the vehicle seat (fig. 4).  


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacella (US 20180015848).
Claim 1- Pacella discloses a child safety seat comprising: a child seat (104); and a support base (102) having a shell body (110) adapted to provide support for the child seat, 5wherein the support base includes: 
an anti-rebound part (120) connected with the shell body for sliding movements along a sliding axis (axis X, fig. 12), the anti-rebound part having an abutting portion (118) tilted relative to the sliding axis (the generally perpendicular angle shown between the portion 118 and the axis X is sufficient to meet the limitation “tilted”) that extends upward at a front of the child seat (fig. 14 shows that the axis X is inclined upwardly in a raised position of the support base, which meets the limitation “extends upward”), the anti-rebound part being slidable along the sliding axis relative to the shell 10body (110) for displacing the abutting portion away from the child seat (fig. 11) or toward the child seat (fig. 10) such that the distance between the abutting portion and the front end of the seat (104) functions to adjust a leg room for a child; and 
a locking mechanism (129) operable to lock the anti-rebound part (120) in position with respect to the shell body (¶ 40, fig. 12).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacella in view of Hutchinson (US 2016/0114706). 
Claim 18- Pacella discloses the child safety seat according to claim 1, wherein the child seat is connected with the shell body of the support base, and the abutting portion disposed at the front of the base functions to adjust the leg room available to the seat occupant (¶ 6). The difference between Pacella and the instant claim is Pacella does not teach wherein the child seat is slidably connected with the shell body of the support base, the child seat being slidable relative to the shell body toward or away from the abutting portion.
Hutchinson teaches a child safety seat comprising: a child seat (104) slidably connected with the shell body of a support base (102), the child seat being slidable relative to the shell body toward or away from a front side of the base facing a vehicle seatback (fig. 6-7).  Mason teaches that the slide connection allows the seat (104) to have multiple recline positions (¶ 28), wherein the recline positions are capable of functioning as sleep positions for a seat occupant.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the seat and base of Pacella with a slide connection, as taught by Hutchinson, in order to provide multiple seat recline positions.  Accordingly, the combined teachings of Pacella and Hutchinson would yield the predictable result of a child seat being slidable relative to a base shell body toward or away from an abutting portion at the front of the shell body, wherein the seat includes leg room adjustment and suitable sleep positions for an occupant.
 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacella in view of Van Der Veer (US 2016/0200225). 
Claim 20- Pacella discloses the child safety seat according to claim 1, wherein the support base (102) further includes a support extension (106) connected with an end (110B) of the shell body opposite to the anti-rebound part (fig. 14), the support extension having a curved shape that extends upward from the shell body and at least partially conforms with a rear profile of the child seat (fig. 8). The difference between Pacella and the instant claim is Pacella does not teach a support leg connected with the support extension, the support leg being extendible downward from the support extension for abutting against a vehicle floor.
Van Der Veer teaches a child safety seat comprising: a child seat (S) and a support base (2), the support base including an anti-rebound part (6) and a support leg (7) connected with a support extension (16B) of the base (fig. 1, 3A), and the support leg being extendible downward from the support extension for abutting against a vehicle floor (¶ 25). Van Der Veer teaches that providing a support leg with a base having an anti-rebound part facilitates effective prevention of unsafe movement of the seat (¶ 38). Van Der Veer shows that the support leg is effective in supporting the seat on vehicle seats (100) with smaller seat depths (fig. 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the seat of Pacella with a support leg, as taught by Van Der Veer, in order to provide an additional safety feature suitable for seat bases with anti-rebound elements.
 

Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                         
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636